FOURNET, Chief Justice
(concurring in the refusal to grant the writ).
Ordinarily, when an application for a writ to review a decision of an inferior court is denied by a majority of the members of this court, the minority views are not reduced to writing, and inasmuch as under our rules an application for rehearing of our action on a writ is never considered, such views have little, if any, value. This is particularly true in the instant case since a review of the previous decisions of this court upon which the Court of Appeal for the First Circuit based its decree here will readily disclose that the issues posed in the above entitled case are identical in every respect with those disposed of in the first decision of this court in the case of California Co. v. Price, 225 La. 706, 74 So.2d 1.
Of the three justices who have not subscribed to the court’s action in refusing the instant writ, only Mr. Justice HAWTHORNE was a member of this court at the time the first Price case and its sequel, the second Price case (234 La. 338, 99 So.2d 743), were handed down. From a perusal of his lengthy written views for not concurring with the majority action in the instant case, I cannot conceive what purpose can be served by its rendition, for I find nothing therein that was not argued and reargued either in brief or orally in the two Price cases, and most of which *1057can be found by reading the dissenting opinions in those cases.
Much is now being made of the fact that the legislature of 1954 sought to nullify this court’s decision in the first Price case by its adoption of Act No. 727 (R.S. 9:5661) eleven days after the finality of that decision by declaring its conception of the public policy of the state at the time the legislature of 1912 adopted its Act No. 62, which was the basis for the decision in the first Price case. Yet no mention is made of the fact that at the time of the decision in the second Price case the provisions of Act No. 727 of 1954 had been in full force and effect for some three years, and the court in its majority view completely ignored the then Attorney General’s urgent plea that he be permitted to test the Beckwith title in an appropriate petitory action — already instituted — in the light of the state’s public policy as declared in Act No. 727 of 1954, and also in the light of additional information he had acquired disclosing the Beckwith patent had not been secured from the legally constituted officials of Louisiana, but, instead, through fraud, deceit, and collusion by one John Beckwith (an ex-general of the Union army, who, with other northern politicians, had swarmed over the South-land following the Civil War from a “carpetbag” governor maintained in office through the force of Federal troops, and on which no tax was ever paid. The court was at that time also aware of the decision of the Supreme Court of the United States in Illinois Central Railroad Co. v. People of the State of Illinois, 146 U.S. 387, 13 S.Ct. 110, 36 L.Ed. 1018, quoted from at length in my learned colleague’s written statement, as can be readily ascertained by a reference to my dissenting opinion in the second Price case.
Yet in the second Price case the court, by a majority opinion, in which Mr. Justice Hawthorne concurred, concluded the decision in the first Price case had adjudged the Beckwith group to be the owners in full ownership of all of the land included in the Beckwith patent, thus not only approving the rationale of the decision in the first Price case, that is, that “The manifest purpose of Act No. 62 of 1912 was to stabilize titles issued by the State over the signature of the Governor and Register of the State .Land Office in cases wherein the State and other interested parties failed to contest the patents within a stated time,” [225 La. 706, 74 So. 2d 14] but reinforced the holding in the majority opinion that “when the stated time elapsed (the six year period provided by Act 62 of 1912) without action, the curative provisions of the law became operative and rendered ALL SUCH PATENTS UNASSAILABLE(The em*1059phasis and matter within brackets has been supplied.)
While it may be considered regrettable that I was unable to convince my learned colleagues of the far reaching effect of that decision at the time, I do not feel that this court can now in good conscience afford to deal differently with respect to the rights of all other such patents, particularly when it is noted that the property included in and covered by the patent held by the Cenacs was acquired in g'ood faith for the purpose of operating a fish and oyster industry that was actually established on the premises and operated there these many years, during all of which time the taxes thereon were .regularly paid each year.
Indeed, there would be no stability of titles in this state if every time there is a change of the membership of this court, previously adjudicated property rights are to be changed to accord with the views of the individual members as newly composed.